                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CALEB AVERY TBEAR,                                 Case No.17-cv-00796-JSC
                                                        Plaintiff,
                                   5
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   6

                                   7     BARRY FORMAN,
                                                        Defendant.
                                   8

                                   9          On April 5, 2019, the Court issued an order following a case management conference held

                                  10   the day before, in which it ordered Plaintiff to, among other things, provide Defendant with all

                                  11   documents related to Urso Ltd. and its ownership and assets from 2015 to the present. (Dkt. No.

                                  12   161.) Plaintiff indicated at the April 4, 2019 conference that he would provide the requested
Northern District of California
 United States District Court




                                  13   documents. (See Dkt. No. 164 at 7-8.)

                                  14          At Defendant’s request, the Court held a scheduled telephone conference on April 18, 2019

                                  15   to discuss the status of Plaintiff’s compliance with the April 5, 2019 Order. The Court notified

                                  16   Plaintiff of the conference by email and telephone, but Plaintiff failed to appear. Defendant

                                  17   appeared and asserted that Plaintiff has not produced all of the ordered documents.

                                  18          Accordingly, Plaintiff has until to April 23, 2019 to comply with the Court’s April 5, 2019

                                  19   Order and produce all of the requested documents, including documents showing the originally

                                  20   purported transfer of interest. If Plaintiff does not produce to Defendant all of the ordered

                                  21   documents by that date, he shall file a written submission by the same date, explaining why

                                  22   default should not be entered against him as to Defendant’s rescission claim in light of Plaintiff’s

                                  23   failure to comply with the Court’s orders.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 18, 2019

                                  26
                                  27
                                                                                                    JACQUELINE SCOTT CORLEY
                                  28                                                                United States Magistrate Judge
